MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                    FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                      Oct 18 2016, 8:14 am

court except for the purpose of establishing                        CLERK
                                                                Indiana Supreme Court
the defense of res judicata, collateral                            Court of Appeals
                                                                     and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Dale W. Arnett                                           Gregory F. Zoeller
Winchester, Indiana                                      Attorney General of Indiana
                                                         Jodi Kathryn Stein
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Phillip D. Martin,                                       October 18, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         35A05-1604-CR-1008
        v.                                               Appeal from the Huntington
                                                         Superior Court
State of Indiana,                                        The Honorable Jeffrey R.
Appellee-Plaintiff.                                      Heffelfinger, Judge
                                                         Trial Court Cause No.
                                                         35D01-0912-FC-251



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 35A05-1604-CR-1008 | October 18, 2016   Page 1 of 17
                                   STATEMENT OF THE CASE

[1]   Appellant-Defendant, Phillip D. Martin (Martin), appeals the revocation of his

      probation.


[2]   We affirm.


                                                    ISSUES

[3]   Martin raises two issues on appeal, which we restate as follows:

      (1) Whether the State presented sufficient evidence to support the revocation of

      Martin’s probation; and

      (2) Whether the trial court abused its discretion in its imposition of sanctions.


                           FACTS AND PROCEDURAL HISTORY

[4]   On December 18, 2009, Martin was arrested in Huntington County, Indiana,

      and was subsequently charged with Count I, operating a motor vehicle after

      forfeiture of license for life, a Class C felony, Ind. Code § 9-30-10-17; and Count

      II, excessive speed, a Class C infraction, I.C. §§ 9-21-5-2(2); -13(a). On April

      27, 2010, Martin entered into a plea agreement with the State, pursuant to

      which he agreed to plead guilty to Count I, a Class C felony. In exchange, the

      State would dismiss Count II. The State also agreed to a sentencing cap of two

      years on the executed portion of Martin’s sentence. Sentencing was otherwise

      left to the discretion of the trial court. On June 1, 2010, the trial court

      conducted a sentencing hearing. The trial court accepted Martin’s guilty plea

      and sentenced him to a term of eight years, with two years executed in the

      Indiana Department of Correction and six years suspended to probation. In

      Court of Appeals of Indiana | Memorandum Decision 35A05-1604-CR-1008 | October 18, 2016   Page 2 of 17
      part, Martin’s conditions of probation stipulated that he “shall not commit a

      criminal offense” or “carry, use or possess any firearms.” (Appellant’s App.

      Vol. III, p. 10).


[5]   Approximately five years later, on July 29, 2015, officers of the Wayne County

      Sheriff’s Department were dispatched to the KOA Campground in Richmond,

      Wayne County, Indiana, on the report of “a heated argument.” (State’s Exh.

      10). Upon arrival, Officer Christa Brown (Officer Brown) spoke with Goldie

      Martin (Goldie), who “was very upset.” (Tr. p. 17). Goldie reported that she

      and her estranged husband, Martin, had been involved in an argument in the

      presence of their nine-year-old grandson. According to Goldie, they began

      arguing because Martin was talking on the telephone instead of conversing with

      their grandson. The argument escalated to the point that she and Martin were

      wrestling over the keys to her vehicle. Goldie stated that Martin threw a lawn

      chair at the driver-side door of her vehicle, and he tossed her purse into the

      campfire, although the purse did not sustain any damage. Goldie also informed

      Officer Brown that Martin grabbed hold of her ponytail and slammed her head

      against the steering wheel and “that he put his hands around her neck . . . and

      strangled her with both hands.” (Tr. p. 21). Goldie indicated that she “was

      very scared to be around [Martin],” and Officer Brown observed that Goldie’s

      “hair was in a disarray. She had red marks on her skin and she was crying.”

      (Tr. pp. 17-18). Goldie also had a broken, bloody fingernail.


[6]   In addition, Goldie mentioned to Officer Brown that Martin “had been carrying

      a handgun the day prior,” which she believed was located in her vehicle. (Tr. p.

      Court of Appeals of Indiana | Memorandum Decision 35A05-1604-CR-1008 | October 18, 2016   Page 3 of 17
      23). Goldie gave the officers permission to search her vehicle, and a Glock .45

      caliber handgun was retrieved. When officers spoke with Martin, he explained

      that the argument had begun because Goldie had overheard him having a

      telephone conversation with a woman with whom he had been having an affair.

      However, he denied that he engaged in any kind of physical altercation with

      Goldie. Martin was arrested.


[7]   On August 4, 2015, the State filed an Information in Wayne County, charging

      Martin with Count I, domestic battery, a Level 6 felony, I.C. § 35-42-2-

      1.3(a),(b)(2); Count II, strangulation, a Level 6 felony, I.C. § 35-42-2-9(b)(1);

      and Count III, unlawful possession of a firearm with a prior felony conviction,

      a Level 5 felony, I.C. § 35-47-2-1(e). On August 19, 2015, the State filed a

      petition to revoke Martin’s probation in the Huntington County case, alleging

      that he had violated the terms of his probation by committing a criminal offense

      in Wayne County. On April 4, 2016, the trial court conducted a fact-finding

      hearing. The State relied on the testimony of Officer Brown, who reiterated the

      statements that Goldie had made at the scene, as well as Goldie’s recorded

      statement and photographic evidence. Goldie testified as a defense witness and

      indicated that she no longer remembered what had transpired during her

      argument with Martin on July 29, 2015; however, she stated that Martin never

      battered or strangled her. In addition, Goldie testified that she was so “angry

      and hysterical” after hearing the voice of Martin’s mistress on the phone that

      she “would have said anything” to get Martin into trouble. (Tr. p. 43). She

      further added that the handgun did not belong to Martin. Rather, she testified


      Court of Appeals of Indiana | Memorandum Decision 35A05-1604-CR-1008 | October 18, 2016   Page 4 of 17
       that she had received the gun from a couple who attended her church—whose

       names she could not remember—because they were concerned about the safety

       of a woman living alone. Martin also testified, denying that he committed any

       of the charged offenses.


[8]    At the close of the evidence, the trial court found that Goldie “was a victim

       who was a victim twice. This is [a] person [who] is so beat down she would

       have said anything but I think she told the truth the day that the incident

       happened.” (Tr. p. 58). Accordingly, the trial court concluded that Martin had

       violated the terms of his probation “by committing the offense of domestic

       battery, the strangulation[,] and the possession of a firearm with a prior[] felony

       conviction.” (Tr. p. 57). The trial court ordered that Martin serve the balance

       of his original sentence.


[9]    Martin now appeals. Additional facts will be provided as necessary.


                                   DISCUSSION AND DECISION

[10]   On appeal, Martin challenges the revocation of his probation. “‘Probation is a

       matter of grace left to trial court discretion, not a right to which a criminal

       defendant is entitled.’” Heaton v. State, 984 N.E.2d 614, 616 (Ind. 2013)

       (quoting Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007)). Accordingly, the

       trial court has discretion to set the conditions of probation and to revoke

       probation if those conditions are violated. Id. On appeal following a trial

       court’s determination of a probation violation and imposition of sanctions, we

       review for an abuse of discretion. Id. It is an abuse of discretion if the trial


       Court of Appeals of Indiana | Memorandum Decision 35A05-1604-CR-1008 | October 18, 2016   Page 5 of 17
       court’s “decision is clearly against the logic and effect of the facts and

       circumstances, or when the trial court misinterprets the law.” Id. (internal

       citation omitted). Where the defendant has alleged that there is insufficient

       evidence to find a violation of probation, our review is the same as with any

       other sufficiency of the evidence question. Pierce v. State, 44 N.E.3d 752, 755

       (Ind. Ct. App. 2015). As such, our court does not reweigh evidence or assess

       the credibility of witnesses, and we consider only “the evidence favorable to the

       State and all reasonable inferences therefrom.” Id.


[11]   Although probation is a favor granted by the trial court rather than a matter of

       right, once the favor is granted, the defendant’s liberty interests are implicated.

       Vernon v. State, 903 N.E.2d 533, 536 (Ind. Ct. App. 2009), trans. denied. Thus,

       prior to having his probation revoked, a defendant is entitled “to some

       procedural due process.” Id. However, “[b]ecause probation revocation does

       not deprive a defendant of his absolute liberty, but only his conditional liberty,

       he is not entitled to the full due process rights afforded a defendant in a criminal

       proceeding.” Id. Rather, the minimum due process rights to which a

       probationer is entitled include:

               (a) written notice of the claimed violations of probation; (b)
               disclosure of evidence against him; (c) opportunity to be heard
               and present evidence; (d) the right to confront and cross-examine
               adverse witnesses . . . ; (e) a neutral and detached hearing body;
               and (f) a written statement by the factfinder as to the evidence
               relied on and reasons for revoking probation.


       Id. at 536-37.

       Court of Appeals of Indiana | Memorandum Decision 35A05-1604-CR-1008 | October 18, 2016   Page 6 of 17
[12]   The revocation of a defendant’s probation requires the trial court to engage in a

       two-step process. “First, the trial court must make a factual determination that

       a violation of a condition of probation actually occurred. Second, if a violation

       is found, then the trial court must determine the appropriate sanctions for the

       violation.” Heaton, 984 N.E.2d at 616 (internal citation omitted). “[T]he

       correct burden of proof for a trial court to apply in a probation revocation

       proceeding is the preponderance of the evidence standard.” Id. at 617. The

       violation of a single condition of probation is sufficient to support a probation

       revocation. See Richardson v. State, 890 N.E.2d 766, 768 (Ind. Ct. App. 2008)

       (quoting T.W. v. State, 864 N.E.2d 361, 364 (Ind. Ct. App. 2007), trans. denied).

       Thus, “[i]f the trial court’s finding of a violation is supported by substantial

       evidence of probative value, then we will affirm the revocation of probation.

       When the alleged probation violation is the commission of a new crime,

       conviction of the new crime is not required.” Pierce, 44 N.E.3d at 755 (internal

       citation omitted).


                                    I. Sufficiency of Evidence of Violation

[13]   Martin claims that there is insufficient evidence to support the trial court’s

       determination that he violated his probation. He first contends that “it is

       unclear as to whether or not the trial court actually used preponderance of the

       evidence” as the standard in finding a probation violation. (Appellant’s Br. p.

       13). In its written Order on Probation Violation, the court stated that it found

       Martin had violated the terms of his probation “by being arrested on

       08/05/2015” in Wayne County. (Appellant’s App. p. 14). Because an arrest


       Court of Appeals of Indiana | Memorandum Decision 35A05-1604-CR-1008 | October 18, 2016   Page 7 of 17
       requires only probable cause, Martin now insists that the trial court simply

       relied on the fact that there was probable cause to make an arrest in support of

       its determination that he violated his probation. We disagree.


[14]   One of Martin’s probation conditions stipulated that he must “not commit a

       criminal offense.” (Appellant’s App. Vol. III, p. 10) (emphasis added). In its

       petition to revoke probation, the State alleged that Martin violated this

       condition, as evidenced by the fact that he was charged with domestic battery,

       strangulation, and unlawful possession of a firearm with a prior felony

       conviction. At the hearing, the State presented evidence to establish that

       Martin actually committed the new offenses with which he was charged. At the

       conclusion of the fact-finding hearing, the trial court specifically stated:


               The burden is the preponderance of the evidence. I find that
               [Martin] has violated the terms of probation by committing the
               offense of domestic battery, the strangulation and the possession of
               a firearm with a prior[] felony conviction. . . . In this particular
               case the victim was upset but she was lucid. She gave very
               detailed statements the day that it happened. . . . One of the
               things that the Court of Appeals does not get . . . they do not get
               to ascertain what the witnesses look like when they testify. In
               this particular case, this was a victim who was a victim twice.
               This is [a] person [who] is so beat down she would have said
               anything but I think she told the truth the day that the incident
               happened.


       (Tr. pp. 57-58) (emphasis added) (last ellipsis in original).


[15]   As already mentioned, the trial court is required to apply the preponderance of

       the evidence standard in a probation revocation proceeding. Heaton, 984

       Court of Appeals of Indiana | Memorandum Decision 35A05-1604-CR-1008 | October 18, 2016   Page 8 of 17
N.E.2d at 617. Here, the trial court specifically noted the appropriate burden of

       proof, and we presume that a trial court knows and follows the applicable law.

       See Thurman v. State, 793 N.E.2d 318, 321 (Ind. Ct. App. 2003). Moreover,

       notwithstanding the language contained in the written Order on Probation

       Violation, it is evident from the transcript that the trial court found a probation

       violation because a preponderance of the evidence established that Martin

       committed at least one new offense, not simply because he was arrested. See

       Wilson v. State, 708 N.E.2d 32, 33 (Ind. Ct. App. 1999) (stating that a trial

       court’s “oral statement, if it contains the facts relied upon and reasons for

       revocation, and is reduced to writing in the transcript of the hearing, is

       sufficient to satisfy” the due process requirement that a trial court “set forth in

       writing the evidence relied upon and the reasons for his probation revocation”);

       Hubbard v. State, 683 N.E.2d 618, 621 (Ind. Ct. App. 1997) (noting that, taken

       together, the trial court’s written order of revocation and the hearing transcript

       provided an adequate basis for appellate review and thus satisfied due process). 1


[16]   Martin additionally asserts that there is insufficient evidence to support the trial

       court’s determination that he committed domestic battery. Specifically, he

       argues that the trial court


                seemed to ignore the evidence before it that
                1) at the hearing both Goldie and [Martin] testified no battery



       1
         Although Martin contends that the trial court’s written Order reveals that the trial court improperly relied
       on the wrong standard of proof, Martin does not challenge that the trial court’s written Order as violating his
       due process rights by failing to set forth the facts and reasons for revoking his probation.

       Court of Appeals of Indiana | Memorandum Decision 35A05-1604-CR-1008 | October 18, 2016            Page 9 of 17
               occurred.
               2) the pictures show no injury or signs of injury except a broken
               fingernail.
               3) Goldie’s earlier statement of slamming her head against the
               steering wheel could not have been true because there was no
               sign of injury from that type of action.
               4) Goldie’s initial statement about [Martin] throwing her purse
               into the campfire could not [have] been true because the purse
               was unscathed.


       (Appellant’s Br. p. 14) (citations omitted). We find that Martin’s argument

       amounts to a request that we reweigh evidence, which we will not do.


[17]   Martin was charged with domestic battery under Indiana Code section 35-42-2-

       1.3(a),(b)(2), which provides that “[a] person who knowingly or intentionally

       touches an individual who . . . is or was a spouse of the other person . . . in a

       rude, insolent, or angry manner that results in bodily injury to the person” and

       does so “in the physical presence of a child less than sixteen (16) years of age,

       knowing that the child was present and might be able to see or hear the offense”

       commits domestic battery as a Level 6 felony. The evidence most favorable to

       the trial court’s decision establishes that on July 29, 2015, Martin and Goldie,

       who were married but living apart, were camping with their nine-year-old

       grandson at the KOA Campground. After Goldie overheard Martin’s

       telephone conversation with his girlfriend, an argument ensued, which

       escalated to a physical confrontation. At some point during the altercation,

       their grandson ran to the Campground’s main office for assistance, and the

       police were summoned. When the police arrived, Goldie’s “hair was in a

       disarray,” and “[s]he had red marks on her skin and she was crying.” (Tr. pp.
       Court of Appeals of Indiana | Memorandum Decision 35A05-1604-CR-1008 | October 18, 2016   Page 10 of 17
17-18). Goldie informed Officer Brown that she was scared of Martin, who had

“used [her] ponytail to slam her head against the steering wheel” after they had

been wrestling over the keys to her vehicle. (Tr. p. 21). The photographic

evidence demonstrates, in part, that Goldie’s hair had been pulled loose from its

ponytail, and she had a broken and bloody fingernail. There is no indication in

the evidence as to what part of Goldie’s head was slammed against the steering

wheel—i.e., whether it was her forehead or the side or back of her head; thus,

Martin’s assertion that the photographs do not depict any apparent injuries to

Goldie’s face has little merit. 2 It was well within the discretion of the trial court

to discredit Goldie’s testimony at the fact-finding hearing and to accord more

weight to the statements she made immediately following the incident.

Moreover, the trial court was under no obligation to accept Martin’s self-serving

testimony as true. Accordingly, we find that a preponderance of the evidence

establishes that Martin committed the offense of domestic battery. 3




2
  Goldie’s recorded statement was admitted into evidence during the hearing (State’s Exh. 9). Although our
court did not receive a copy of this recording, the State indicated during its closing argument that in her
recorded statement, Goldie mentioned that Martin “hurt her” when he pulled her hair and hit her head
against the steering wheel. (Tr. p. 54).
3
  Because we find that there is a preponderance of the evidence to support the trial court’s determination that
Martin committed the crime of domestic battery, we need not address Martin’s contentions regarding the
sufficiency of the evidence as to his unlawful possession of the firearm. See Richardson, 890 N.E.2d at 768
(“Violation of a single condition of probation is sufficient to revoke probation.”) (quoting T.W., 864 N.E.2d
at 364). Moreover, we note that Martin has not offered a cogent argument relating to the trial court’s
determination that he committed the offense of strangulation, which alone would be sufficient to warrant the
revocation of his probation. Martin has waived this argument for appeal. See Ind. Appellate Rule
46(A)(8)(a).

Court of Appeals of Indiana | Memorandum Decision 35A05-1604-CR-1008 | October 18, 2016          Page 11 of 17
                                         II. Revocation and Sanctions

[18]   Martin next claims that following its finding of a probation violation, the trial

       court abused its discretion by revoking his probation and imposing the balance

       of his original sentence. If the trial court finds that a defendant has violated a

       condition of probation,

               the court may impose one (1) or more of the following sanctions:

               (1) Continue the person on probation, with or without modifying
               or enlarging the conditions.

               (2) Extend the person’s probationary period for not more than
               one (1) year beyond the original probationary period.

               (3) Order execution of all or part of the sentence that was
               suspended at the time of initial sentencing.


       I.C. § 35-38-2-3(h). On appeal, Martin asserts that he “had faithfully reported

       to probation and had complied with all the rules” during the first “[four and

       one-half] years of his probation.” (Appellant’s Br. p. 15). Thus, he simply

       argues that “[t]o execute the entire [six] years of probation for the first violation

       of probation . . . seems rather harsh and surely must be an abuse of discretion.”

       (Appellant’s Br. p. 16).


[19]   Our supreme court has stated,

               Once a trial court has exercised its grace by ordering probation
               rather than incarceration, the judge should have considerable
               leeway in deciding how to proceed. If this discretion were not
               afforded to trial courts and sentences were scrutinized too

       Court of Appeals of Indiana | Memorandum Decision 35A05-1604-CR-1008 | October 18, 2016   Page 12 of 17
               severely on appeal, trial judges might be less inclined to order
               probation to future defendants. Accordingly, a trial court’s
               sentencing decisions for probation violations are reviewable using
               the abuse of discretion standard.


       Prewitt, 878 N.E.2d at 188.


[20]   We first note that the trial court was statutorily authorized to require that

       Martin execute “all . . . of the sentence that was suspended at the time of initial

       sentencing.” I.C. § 35-38-2-3(h)(3). Although Martin served the majority of his

       probationary period without any violations, he engaged in a physical altercation

       with his estranged wife, who has been battling a terminal illness, in the presence

       of their young grandson. The record indicates that a verbal argument over

       Martin’s affair escalated to a physical altercation in which he grabbed Goldie’s

       hair and slammed her head against the steering wheel, and he wrapped his

       hands around her neck. Martin also threw Goldie’s purse into the fire pit, and

       he dented the door of her vehicle by throwing a lawn chair at it. There is

       further evidence that Martin was unlawfully in possession of a handgun.

       Accordingly, based on this evidence, we cannot say that the trial court abused

       its discretion by ordering that his entire suspended sentence be executed.


[21]   Martin also claims that the trial court abused its discretion because he was

       denied the “chance to present any mitigating evidence as to sentencing such as

       work history, support payments or family dynamics.” (Appellant’s Br. p. 16).

       As previously mentioned, due process requires the court to hold an evidentiary

       hearing on the revocation of probation. See Vernon, 903 N.E.2d at 537. If a


       Court of Appeals of Indiana | Memorandum Decision 35A05-1604-CR-1008 | October 18, 2016   Page 13 of 17
       probation violation is proven, the trial court must decide whether the violation

       warrants revocation of the probation. Treece v. State, 10 N.E.3d 52, 56 (Ind. Ct.

       App. 2014) (quoting Sanders v. State, 825 N.E.2d 952, 955 (Ind. Ct. App. 2005),

       trans. denied), trans. denied. “In making the determination of whether the

       violation warrants revocation, the probationer must be given an opportunity to

       present evidence that explains and mitigates [his] violation.” Id. (alteration in

       original) (quoting Sanders, 825 N.E.2d at 955).


[22]   We find the present case is similar to Vernon, 903 N.E.2d at 533. In Vernon,

       following a petition to revoke the defendant’s probation for violations including

       the commission of new crimes, an evidentiary hearing was held, at the close of

       which the trial court concluded that the defendant violated the conditions of his

       probation and revoked the probation. Id. at 536. After the trial court ordered

       the defendant’s commitment to the Department of Correction, the defendant

       attempted to introduce additional evidence regarding “some of the good [he

       had] done,” but the trial court refused him this opportunity. Id. On appeal, the

       defendant asserted that his rights were violated because the trial court denied

       him the opportunity to present evidence that explained and mitigated his

       violation. Id. at 537. Our court noted that the defendant was afforded an

       evidentiary hearing, during which he testified and denied the allegations against

       him, and the defendant cited “no authority showing that he [was] entitled to

       another [hearing].” Id.


[23]   In Vernon, we distinguished between situations where a defendant admits to his

       probation violations and those in which he denies the allegations. In the former
       Court of Appeals of Indiana | Memorandum Decision 35A05-1604-CR-1008 | October 18, 2016   Page 14 of 17
       case, an evidentiary hearing to determine whether there has been a violation is

       not necessary. Id. Rather, the trial court proceeds directly to determining

       whether the violation warrants revocation. Id. In these cases, the probationer

       “must still be given an opportunity to offer mitigating evidence suggesting that

       the violation does not warrant revocation.” Id. (quoting Woods v. State, 892
N.E.2d 637, 640 (Ind. 2008)). However, in the Vernon case, the defendant had

       an opportunity to present any evidence to explain and mitigate his violation

       during the evidentiary hearing. Therefore, our court affirmed the revocation of

       his probation. See id.


[24]   As in Vernon, in the present case, Martin was afforded an evidentiary hearing,

       during which he testified, denying the allegations raised in the petition to

       revoke his probation. Thus, the State asserts that despite his opportunity “to

       offer any mitigating circumstances to convince the trial court to impose a lesser

       sanction,” Martin “simply stood mute and effectively waived his opportunity.”

       (State’s Br. p. 13). On the other hand, Martin now asserts that the holding in

       Vernon “needs to be revisited!” (Appellant’s Reply Br. p. 6). He argues that


               [w]hen there is a contested hearing on whether or not a probation
               rule has been fractured by allegedly committing a crime, evidence
               of such things as work history, family needs, obligations, support,
               and medical maladies are irrelevant to the purpose of the hearing.
               Those kinds of mitigators don’t explain why a violation occurred
               and would only go towards mitigating any sentence.


       (Appellant’s Reply Br. p. 6). Martin further contends that he had “no

       opportunity to present mitigation evidence . . . [or] to explain the allegations

       Court of Appeals of Indiana | Memorandum Decision 35A05-1604-CR-1008 | October 18, 2016   Page 15 of 17
       because he denied all the allegations.” (Appellant’s Reply Br. p. 6). As a final

       point, Martin insists that

               the State is dead wrong that [he] stood mute in the issue. The
               [Attorney General] wasn’t there and I was. The trial judge
               rendered the decision and immediately thereafter the sentence
               and then the hearing was over. When Counsel tried to speak
               further to the judge, the judge spoke back condescendingly and
               arrogantly in the same manner he had acted throughout the
               entire course of the case as he turned his back and walked away.


       (Appellant’s Reply Br. pp. 6-7). We find no merit in Martin’s arguments.


[25]   Our court has previously stated that “[t]rial courts are not required to balance

       ‘aggravating or mitigating circumstances when imposing sentence in a

       probation revocation proceeding.’” Treece, 10 N.E.3d at 59. Furthermore, due

       process required that Martin have the “opportunity to be heard and present

       evidence,” which he clearly received. Vernon, 903 N.E.2d at 536. We find that

       it was incumbent upon Martin to present all of his evidence to either explain or

       mitigate his probation violation prior to resting his case. Finally, we find

       absolutely nothing in the record to support Martin’s insolent claim that the trial

       court “condescendingly and arrogantly” prevented him from offering the

       evidence he desired. (Appellant’s Reply Br. p. 7). Martin received an

       evidentiary hearing and an opportunity to present evidence in accordance with

       due process, and the trial court did not abuse its discretion by imposing

       sanctions without hearing additional evidence.




       Court of Appeals of Indiana | Memorandum Decision 35A05-1604-CR-1008 | October 18, 2016   Page 16 of 17
                                               CONCLUSION

[26]   Based on the foregoing, we conclude that there is sufficient evidence to support

       the revocation of Martin’s probation, and the trial court acted within its

       discretion in sanctioning Martin’s probation violations.


[27]   Affirmed.


[28]   Bailey, J. and Barnes, J. concur




       Court of Appeals of Indiana | Memorandum Decision 35A05-1604-CR-1008 | October 18, 2016   Page 17 of 17